As filed with the Securities and Exchange Commission on September 12, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:April 30, 2014 Date of reporting period:July 31, 2013 Item 1. Schedules of Investments. Logan Capital Large Cap Growth Fund Schedule of Investments July 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 98.5% Consumer Discretionary - 26.8% Amazon.com, Inc. (a) $ Bed Bath & Beyond, Inc. (a) Home Depot, Inc. Netflix, Inc. (a) Polaris Industries, Inc. Priceline.com, Inc. (a) Ralph Lauren Corp. Starbucks Corp. Tiffany & Co. Wynn Resorts Ltd. Consumer Staples - 4.5% Estee Lauder Companies, Inc. Monster Beverage Corp. (a) Energy - 2.8% FMC Technologies, Inc. (a) Halliburton Co. Financials - 1.7% CBRE Group, Inc. (a) Health Care - 13.1% Agilent Technologies, Inc. AmerisourceBergen Corp. Celgene Corp. (a) Express Scripts Holding Co. (a) Mettler-Toledo International, Inc. (a) Perrigo Co. Waters Corp. (a) Industrials - 13.2% Cummins, Inc. Deere & Co. Flowserve Corp. Jacobs Engineering Group, Inc. (a) Precision Castparts Corp. Information Technology - 32.3% Accenture PLC (c) Alliance Data Systems Corp. (a) Amphenol Corp. Apple, Inc. Citrix Systems, Inc. (a) Cognizant Technology Solutions (a) F5 Networks, Inc. (a) Google, Inc. (a) Intuit, Inc. Mastercard, Inc. NetApp, Inc. (a) Oracle Corp. Qualcomm, Inc. Teradata Corp. (a) 3D Systems Corp. (a) Trimble Navigation Ltd. (a) Materials - 4.1% Airgas, Inc. Sherwin-Williams Co. TOTAL COMMON STOCKS (Cost $9,803,759) SHORT-TERM INVESTMENTS - 2.3% MONEY MARKET FUNDS - 2.3% Fidelity Government Portfolio - Class I, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $257,052) TOTAL INVESTMENTS (Cost $10,060,811) - 100.8% Liabilities in Excess of Other Assets - (0.8)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate shown represents the fund's 7-day yield as of July 31, 2013. (c) U.S. traded security of a foreign issuer or corporation. The accompanying notes are an integral part of these financial statements The cost basis of investments for federal income tax purposes at July 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ * The above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at July 31, 2013 (Unaudited) The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds' own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds' major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign issued common stocks, exchange-traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees ("Board").These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Investment Companies – Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Funds and will be classified in level 1 of the fair value hierarchy. Exchange-Traded Notes – Investments in exchange-traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities - Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds' administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available. All actions taken by the Valuation Committee are reviewed and ratified by the Board of Trustees. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.Thefollowing is a summary of the fair valuation hierarchy of the Large Cap Growth Fund's securities as of July 31, 2013 (Unaudited): Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $ $
